Citation Nr: 0500840	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-18 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
operative left inguinal hernia repair, ilio-inguinal nerve 
entrapment, and ilio-inguinal neurectomy, to include 
entitlement to a separate compensable rating for residual 
superficial scarring.

2.  Entitlement to a rating in excess of 10 percent for post-
operative lysis of adhesions following hernia repair.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 7, 1983, to May 13, 1983.  He had periods of active 
duty for training including from May 31, 1986, to June 21, 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, continued a 10 percent rating for ilio-inguinal nerve 
entrapment status post left inguinal hernia repair.  It was 
noted that the disability had been previously rated as a 
residual tender scar.  The veteran submitted a notice of 
disagreement in June 2002 asserting that his residuals of 
left inguinal hernia repair were more than 10 percent 
disabling.

A June 2003 Decision Review Officer's determination granted 
entitlement to a separate 10 percent rating for post-
operative lysis of adhesions following hernia repair, but 
denied entitlement to a rating in excess of 10 percent for 
post-operative left inguinal hernia repair, ilio-inguinal 
nerve entrapment, and ilio-inguinal neurectomy.  The decision 
also denied entitlement to a separate rating for residual 
scarring or a temporary total rating based upon the need for 
convalescence.  The reasons and bases for these 
determinations were addressed in a June 2003 statement of the 
case.  The Board finds the veteran's correspondence of June 
2003 and February 2004 sufficient to perfect his appeal as to 
the issues listed on the title page of this decision.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  A 
review of the record shows the veteran was notified of the 
VCAA by correspondence dated in May 2001, June 2001, and 
April 2004.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2004).  

In this case, service medical records show the veteran 
underwent left inguinal hernia repair in June 1986.  A 
November 2000 VA examination report noted a diagnosis of 
possible left ilio-inguinal nerve entrapment in the scar.  
Private medical records dated in December 2000 revealed an 
unremarkable examination except for some tenderness over the 
incision area.  The assessment was inguinal pain most likely 
secondary to surgical adhesions.  A May 2001 private medical 
report noted the veteran had been treated for varicocele and 
an apparent cord entrapment secondary to his left inguinal 
hernia repair.  It was noted the veteran had been unable to 
function and was disabled because of chronic and persistent 
pain.  

VA treatment records dated in July 2001 show the veteran 
underwent an ilio-inguinal nerve block with only a 25 percent 
reduction in pain.  Records show he underwent an ilio-
inguinal nerve block with a 50 percent reduction in pain in 
September 2001, but that in October 2001 he reported there 
had been no reduction in pain.  He underwent an additional 
ilio-inguinal nerve block in January 2002.  On VA examination 
in February 2002 the veteran complained of burning pain to 
the left groin and medial aspect of the left thigh.  The 
diagnosis was likely involvement of the left ilio-inguinal 
nerve.  VA treatment records dated in April 2002 noted the 
veteran had more than a tender scar and described the 
disorder as post hernia neuralgia.  

VA examination in June 2002 revealed a well-healed eight 
centimeter left inguinal scar that was slightly darker in 
color that the surrounding tissue.  There was no evidence of 
adherence to the underlying tissue or hernia recurrence.  
There was good movement of the skin and surrounding scar.  
The diagnosis was left inguinal hernia repair with no 
recurrence.  

Private hospital reports show the veteran underwent left 
groin exploration with lysis of adhesions and ilio-inguinal 
neurectomy in May 2002.  The post-operative diagnosis was 
left groin pain secondary to entrapment of the spermatic cord 
due to adhesions.  A June 2002 report noted he had done 
fairly well since then and that examination revealed no 
tenderness over the incision.  

On VA examination in January 2004 the veteran complained of 
continued numbness and pain along the anterolateral aspect of 
the left thigh over the anterior femoral cutaneous nerve.  
There was no evidence of hernia recurrence, but he reported 
he had some abdominal cramps with reactive diarrhea.  No 
diagnosis as to this matter was provided.

In correspondence dated in February 2004 the veteran, in 
essence, asserted an increased rating was warranted for his 
service-connected post-operative lysis of adhesions following 
hernia repair.  In support of that claim he submitted a copy 
of an operation report for incision and drainage of a 
perirectal abscess with debridement.  In a May 2004 statement 
in support of his claims he asserted his ability to work was 
impaired because of his service-connected disabilities and 
noted he was presently receiving Social Security 
Administration (SSA) disability benefits.

VA examination in May 2004 revealed pain and tenderness in 
the left lower quadrant.  The veteran also complained of 
constipation and nausea three times per day.  The diagnosis 
was status post left inguinal hernia repair and adhesions 
with minimal residuals.

In his November 2004 brief the veteran asserted higher, 
extraschedular ratings were warranted.  He claimed records 
showing the disorder required he take pain relieving 
medication demonstrated the disorder was more disabling than 
presently rated.  

Although the RO initially assigned a compensable rating in a 
January 2001 rating decision under the criteria for 
superficial scarring (Diagnostic Code 7804), it was 
subsequently determined that compensable ratings were 
apparently more appropriately warranted under analogous 
rating criteria for ilio-inguinal nerve impairment 
(Diagnostic Code 8530) and adhesions of the peritoneum 
(Diagnostic Code 7301).  In light of the inconsistent medical 
evidence of record, the Board finds additional development is 
required prior to appellate review.  

The Board also notes the veteran is receiving SSA disability 
benefits and that any pertinent evidence associated with that 
claim must be obtained to assist the veteran in supporting 
his claims.  Therefore, these matters must be remanded for 
further development.

Accordingly, this matter is REMANDED for the following:  

1.  The RO should obtain for the record 
copies of any available records 
associated with the veteran's claim for 
SSA disability benefits.  

2.  The veteran should be scheduled for 
an appropriate examination(s) to assess 
the current nature of his service-
connected post-operative left inguinal 
hernia repair, ilio-inguinal nerve 
entrapment, ilio-inguinal neurectomy, and 
post-operative lysis of adhesions 
following hernia repair.  The 
examination(s) must address any present 
symptoms due to superficial scarring, 
ilio-inguinal nerve impairment, or 
adhesions of the peritoneum.  The claims 
folder must be available to, and reviewed 
by, the examiner(s).  The examiner(s) 
should provide a complete rationale for 
any opinion given and should reconcile 
the opinion with the other medical 
evidence of record.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  Specific determinations must be 
made concerning entitlement to a separate 
compensable rating for residual 
superficial scarring and entitlement to 
an extraschedular rating under 38 C.F.R. 
§ 3.321.  The RO must consider all 
applicable laws and regulations.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


